Citation Nr: 0628605	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-41 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than January 22, 1990, for a 100 percent rating for 
schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from May 1964 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  The 
veteran testified at a February 2006 Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board.

For the reasons explained below, this claim must be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

The veteran's claim for an earlier effective date was 
initially denied in October 1998 and he was notified of this 
decision later that month.  Although the veteran filed a 
timely January 1999 notice of disagreement (NOD), he did not 
file a Substantive Appeal within the allotted time.  See 
38 C.F.R. § 20.302(b) (2005).  The October 1998 decision 
therefore became final and binding on the veteran.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103 (2005).  And, because the veteran did not perfect an 
appeal from that decision, he had to submit new and material 
evidence to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

The RO thus properly treated the veteran's October 2003 
communication as a petition to reopen his claim, and 
correctly informed him in its March 2004 VCAA letter that in 
order to reopen the claim he had to submit new and material 
evidence, which it defined.  However, after the RO's 
decision, the United States Court of Appeals for Veterans 
Claims (the Court) decided Kent v. Nicholson, 20 Vet. App. 1 
(2006).  There, the Court ruled that, in addition to 
notifying a veteran seeking to reopen a claim of the evidence 
and information necessary to successfully reopen, VA must 
also notify a veteran of the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought.  Id. at 9.  There is nothing in the 
October 2003 letter informing the veteran of the information 
or evidence necessary to establish entitlement to an earlier 
effective date.  Moreover, even though the RO included the 
regulations relevant to earlier effective date claims in its 
September 2004 statement of the case (SOC), the Federal 
Circuit recently held that VCAA notification cannot be 
accomplished by post-decisional communications such as an 
SOC.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).

In addition, when readjudicating the claim on remand, the RO 
should consider the February 2006 private physician letter 
submitted by the veteran at the Travel Board hearing.

Accordingly, this case is REMANDED for the following 
development and consideration: 

1.  Send the veteran a new VCAA letter 
that explains the information or evidence 
needed to establish entitlement to an 
earlier effective date as well as the 
information and evidence that is 
necessary to reopen the veteran's 
previously denied claim for this benefit.  
The letter should also comply with all of 
the elements of the VCAA's notification 
requirements as described in applicable 
Court and Federal Circuit precedents.  
See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Then, review any additional evidence 
or argument submitted by the appellant as 
well as the February 2006 letter 
submitted by the veteran at the Travel 
Board hearing and readjudicate the 
appellate issues, under all appropriate 
statutory and regulatory provisions and 
legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


